Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1497 Filed 03/31/21 Page 1 of 27




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


THOMAS GATICA, III, #226936,

             Petitioner,

v.                                         CASE NO. 4:17-CV-14176
                                           HONORABLE LINDA V. PARKER

WILLIS CHAPMAN,

             Respondent.
                                    /

     OPINION & ORDER (1) DENYING THE PETITION FOR A WRIT OF
        HABEAS CORPUS (ECF NO. 1); (2) DECLINING TO ISSUE A
     CERTIFICATE OF APPEALABILITY; AND (3) DENYING LEAVE TO
             PROCEED IN FORMA PAUPERIS ON APPEAL

       This is a habeas case brought pursuant to 28 U.S.C. ' 2254. Following a

jury trial in the Genesee County Circuit Court, Michigan prisoner Thomas Gatica,

III (“Petitioner”) was convicted of armed robbery, Mich. Comp. Laws ' 750.529,

conducting a criminal enterprise, Mich. Comp. Laws ' 750.159(i)(1), four counts

of bank robbery, Mich. Comp. Laws ' 750.531, five counts of felon in possession

of a firearm, Mich. Comp. Laws ' 750.224f, and five counts of possession of a

firearm during the commission of a felony, Mich. Comp. Laws ' 750.227b. In

2015, he was sentenced as a fourth habitual offender, Mich. Comp. Laws ' 769.12,

to 19 years, 7 months to 30 years imprisonment on the armed robbery conviction, a
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1498 Filed 03/31/21 Page 2 of 27




concurrent term of 13 years, 4 months to 21 years imprisonment on the criminal

enterprise conviction, concurrent terms of 9 years, 6 months to 30 years

imprisonment on the bank robbery convictions, concurrent terms of 3 years to 5

years imprisonment on each of the felon in possession convictions,1 and 2 years

imprisonment on each of the felony firearm convictions (concurrent as to all of the

felony firearm convictions, but consecutive as to the other sentences). (ECF No.

7-12 at Pg. ID 1262-63.)

      In his habeas petition, Petitioner raises claims concerning the conduct of the

prosecutor, the effectiveness of trial counsel, and his right to a speedy trial.   (ECF

No. 1.) For the reasons stated herein, the Court denies the habeas petition.

                         I. Facts and Procedural History

      Petitioner’s convictions arise from his role as a getaway driver in a series of

armed robberies that occurred in Genesee County, Michigan from 2010 to 2013.

The Michigan Court of Appeals described the relevant facts, which are presumed

correct on habeas review, see 28 U.S.C. ' 2254(e)(1); Wagner v. Smith, 581 F.3d

410, 413 (6th Cir. 2009), as follows:

1
  Petitioner was discharged from his felon in possession sentences on January 29,
2020. See Offender Profile, Michigan Department of Corrections Offender
Tracking Information System (“OTIS”),
http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=226936.

                                           2
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1499 Filed 03/31/21 Page 3 of 27




      This case stems from a series of armed robberies, including several
      bank robberies, which took place from 2010 to 2013. Defendant was
      arrested after fleeing from the scene of a bank robbery with two
      accomplices and was charged with 25 counts including: one count of
      racketeering, four counts of armed robbery, four counts of bank
      robbery, eight counts of felon-in-possession, and eight counts of
      felony-firearm. Defendant was acquitted of nine counts,
      encompassing three of the armed robbery charges and six of the
      firearm-related charges tied to the rejected armed robbery counts. At
      defendant’s trial, the prosecution presented evidence showing that
      defendant acted as the getaway driver in multiple robberies committed
      by his nephew, his two brothers, and a family friend.

People v. Gatica, No. 326230, 2016 WL 3541776, *1 (Mich. Ct. App. June 28,

2016).

      Following his convictions and sentencing, Petitioner filed an appeal of right

with the Michigan Court of Appeals, articulating his claims as follows:

      I.    The prosecutor denied [Petitioner] due process and a fair trial
            by failing to reveal the complete plea agreement with the
            primary accomplice witness . . . thereby misleading the jury
            regarding the witness’s credibility.

      II.   The right to a speedy trial is enshrined in the Constitution.
            The United States Supreme Court had adopted a four-part
            balancing test to determine whether the delay in trial,
            attributable to the State, has resulted in a violation of this
            constitutional right. The State’s failure to bring [Petitioner] to
            trial for over 18 months created a presumption of prejudice that
            the State cannot overcome.

(ECF No. 7-13 at Pg. ID 1285.)

      The court denied relief on those claims, as well as a claim that counsel was

                                         3
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1500 Filed 03/31/21 Page 4 of 27




ineffective for failing to properly cross-examine the accomplice witness and for not

objecting to his misleading testimony, and affirmed Petitioner’s convictions.

Gatica, 2016 WL 3541776 at *1-4; (see also ECF No. 7-13 at Pg. ID 1266-69).

Petitioner filed an application for leave to appeal with the Michigan Supreme

Court, which was denied in a standard order.     People v. Gatica, 500 Mich. 925,

888 N.W.2d 104 (2017).

      Petitioner thereafter filed his habeas petition, raises prosecutorial

misconduct, ineffective assistance of counsel, and speedy trial claims.2 (ECF No.

1.) Respondent has filed an answer to the petition contending that it should be

denied because the prosecutorial misconduct claim is procedurally defaulted and

all of the claims lack merit.   (ECF No. 6.)

                                II. Standard of Review

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

codified at 28 U.S.C. ' 2241 et seq., sets forth the standard of review that federal

courts must use when considering habeas petitions brought by prisoners

challenging their state court convictions. The AEDPA provides in relevant part:

          An application for a writ of habeas corpus on behalf of a person in


2 Because Petitioner did not file a supporting brief, the Court has looked to his
state appellate brief for a fuller explanation of his claims.
.

                                          4
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1501 Filed 03/31/21 Page 5 of 27




          custody pursuant to the judgment of a State court shall not be
          granted with respect to any claim that was adjudicated on the
          merits in State court proceedings unless the adjudication of the
          claim—

         (1)    resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law,
                as determined by the Supreme Court of the United States; or

         (2)    resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented
                in the State court proceeding.

 28 U.S.C. '2254(d) (1996).

       “A state court’s decision is ‘contrary to’ . . . clearly established law if it

 ‘applies a rule that contradicts the governing law set forth in [Supreme Court

 cases]’ or if it ‘confronts a set of facts that are materially indistinguishable from a

 decision of [the Supreme] Court and nevertheless arrives at a result different from

 [that] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam)

 (quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)); see also Bell v. Cone,

 535 U.S. 685, 694 (2002). “[T]he ‘unreasonable application’ prong of

 ' 2254(d)(1) permits a federal habeas court to ‘grant the writ if the state court

 identifies the correct governing legal principle from [the Supreme] Court but

 unreasonably applies that principle to the facts of petitioner’s case.” Wiggins v.

 Smith, 539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413); see also


                                            5
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1502 Filed 03/31/21 Page 6 of 27




 Bell, 535 U.S. at 694. However, “[i]n order for a federal court to find a state

 court’s application of [Supreme Court] precedent ‘unreasonable,’ the state court’s

 decision must have been more than incorrect or erroneous. The state court’s

 application must have been ‘objectively unreasonable.’” Wiggins, 539 U.S. at

 520-21 (citations omitted); see also Williams, 529 U.S. at 409. The “AEDPA

 thus imposes a ‘highly deferential standard for evaluating state-court rulings,’ and

 ‘demands that state-court decisions be given the benefit of the doubt.’” Renico v.

 Lett, 559 U.S. 766, 773 (2010) (quoting Lindh v. Murphy, 521 U.S. 320, 333, n.7

 (1997); Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per curiam).

       A state court’s determination that a claim lacks merit “precludes federal

 habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of

 the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

 (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court

 has emphasized “that even a strong case for relief does not mean the state court’s

 contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S.

 63, 75 (2003)). Pursuant to ' 2254(d), “a habeas court must determine what

 arguments or theories supported or . . . could have supported, the state court’s

 decision; and then it must ask whether it is possible fairminded jurists could

 disagree that those arguments or theories are inconsistent with the holding in a

                                          6
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1503 Filed 03/31/21 Page 7 of 27




 prior decision” of the Supreme Court. Id. Thus, in order to obtain habeas relief

 in federal court, a state prisoner must show that the state court’s rejection of his

 claim “was so lacking in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded

 disagreement.” Id; see also White v. Woodall, 572 U.S. 415, 419-20 (2014).

 Federal judges “are required to afford state courts due respect by overturning their

 decisions only when there could be no reasonable dispute that they were wrong.”

 Woods v. Donald, 575 U.S. 312, 316 (2015). A habeas petitioner cannot prevail

 as long as it is within the “realm of possibility” that fairminded jurists could find

 the state court decision to be reasonable. Woods v. Etherton, _ U.S. _, 136 S. Ct.

 1149, 1152 (2016).

       Section 2254(d)(1) limits a federal habeas court’s review to a determination

 of whether the state court’s decision comports with clearly established federal law

 as determined by the Supreme Court at the time the state court renders its

 decision. Williams, 529 U.S. at 412; see also Knowles v. Mirzayance, 556 U.S.

 111, 122 (2009) (noting that the Supreme Court “has held on numerous occasions

 that it is not ‘an unreasonable application of clearly established Federal law’ for a

 state court to decline to apply a specific legal rule that has not been squarely

 established by this Court”) (quoting Wright v. Van Patten, 552 U.S. 120, 125-26

                                           7
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1504 Filed 03/31/21 Page 8 of 27




 (2008) (per curiam)); Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003). Section

 2254(d) “does not require a state court to give reasons before its decision can be

 deemed to have been ‘adjudicated on the merits.’” Harrington, 562 U.S. at 100.

 Furthermore, it “does not require citation of [Supreme Court] cases—indeed, it

 does not even require awareness of [Supreme Court] cases, so long as neither the

 reasoning nor the result of the state-court decision contradicts them.” Early v.

 Packer, 537 U.S. 3, 8 (2002) (emphasis in original); see also Mitchell, 540 U.S. at

 16.

       The requirements of clearly established law are to be determined solely by

 Supreme Court precedent. Thus, “circuit precedent does not constitute ‘clearly

 established Federal law as determined by the Supreme Court’” and it cannot

 provide the basis for federal habeas relief. Parker v. Matthews, 567 U.S. 37, 48-

 49 (2012) (per curiam); see also Lopez v. Smith, 574 U.S. 1, 2 (2014) (per

 curiam). The decisions of lower federal courts, however, may be useful in

 assessing the reasonableness of the state court’s resolution of an issue. Stewart

 v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340

 F.3d 667, 671 (8th Cir. 2003)); Dickens v. Jones, 203 F. Supp. 354, 359 (E.D.

 Mich. 2002).

       A state court’s factual determinations are presumed correct on federal

                                          8
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1505 Filed 03/31/21 Page 9 of 27




 habeas review. See 28 U.S.C. ' 2254(e)(1). A habeas petitioner may rebut this

 presumption only with clear and convincing evidence.       Warren v. Smith, 161

 F.3d 358, 360-61 (6th Cir. 1998). Moreover, habeas review is “limited to the

 record that was before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181

 (2011).

                                   III. Discussion

                              A. Procedural Default

       As an initial matter, Respondent contends that Petitioner’s prosecutorial

 misconduct claim is barred by procedural default.     (ECF No. 6 at Pg. ID 45-47.)

 It is well-settled, however, that federal courts on habeas review “are not required

 to address a procedural-default issue before deciding against the petitioner on the

 merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v.

 Singletary, 520 U.S. 518, 525 (1997)). The Supreme Court has explained the

 rationale behind such a policy:   “Judicial economy might counsel giving the

 [other] question priority, for example, if it were easily resolvable against the

 habeas petitioner, whereas the procedural-bar issue involved complicated issues of

 state law.” Lambrix, 520 U.S. at 525. In this case, the procedural default issue

 is complex and intertwined with the ineffective assistance of counsel issue such

 that the substantive issue is easier to resolve. Consequently, the interests of

                                           9
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1506 Filed 03/31/21 Page 10 of 27




  judicial economy are best served by addressing the merits of the claim.

                                      B. Merits

                          1. Prosecutorial Misconduct Claim

        Petitioner first asserts that he is entitled to habeas relief because the

  prosecutor engaged in misconduct by failing to disclose the complete plea

  agreement with the primary accomplice witness, Petitioner’s nephew, Albert

  Read, Jr., thereby misleading the jury regarding the witness’s credibility. (ECF

  No. 7-13 at Pg. ID 1299, 1306-07.) Respondent contends that this claim lacks

  merit. (ECF No. 6 at Pg. ID 47-56.)

        The United States Supreme Court has stated that prosecutors must “refrain

  from improper methods calculated to produce a wrongful conviction.” Berger v.

  United States, 295 U.S. 78, 88 (1935). To prevail on a claim of prosecutorial

  misconduct, however, a habeas petitioner must demonstrate that the prosecutor’s

  remarks “so infected the trial with unfairness as to make the resulting conviction a

  denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974);

  Darden v. Wainwright, 477 U.S. 168, 181 (1986) (citing Donnelly); see also

  Parker v. Matthews, 567 U.S. 37, 45 (2012) (confirming that Donnelly/Darden is

  the proper standard).

        It is well-established that a prosecutor’s failure to disclose evidence

                                            10
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1507 Filed 03/31/21 Page 11 of 27




  favorable to the defense constitutes a denial of due process “where the evidence is

  material either to guilt or to punishment, irrespective of the good faith or bad faith

  of the prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963).        The duty to

  disclose favorable evidence includes the duty to disclose impeachment evidence.

  United States v. Bagley, 473 U.S. 667, 682 (1985).

         Additionally, the Supreme Court has made clear that the “deliberate

  deception of a court and jurors by the presentation of known and false evidence is

  incompatible with the rudimentary demands of justice.” Giglio v. United States,

  405 U.S. 150, 153 (1972); see also Napue v. Illinois, 360 U.S. 264, 271 (1959);

  Coe v. Bell, 161 F.3d 320, 343 (6th Cir. 1998). A habeas petitioner bears the

  burden of proving that the disputed testimony constitutes perjury.     Napue, 360

  U.S. at 270. To prevail on a claim that a conviction was obtained by evidence

  that the government knew or should have known to be false, a defendant must

  show that the statements were actually false, that the statements were material,

  and that the prosecutor knew that the statements were false.     Coe, 161 F.3d at

  343.

         The Michigan Court of Appeals denied relief on this claim. The court

  explained:

         We have scoured the record and there is no indication of any actual

                                           11
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1508 Filed 03/31/21 Page 12 of 27




        plea agreement existing between defendant’s nephew and the
        prosecutor at the time of the nephew’s testimony. At best,
        defendant’s nephew had a reasonable expectation of leniency of
        unknown degree relative to the various charges pending against the
        nephew, which expectation resulted from communications between
        him and the prosecutor, and which needed to be and was disclosed to
        the jury, as it had a bearing on his personal interest in testifying and
        thus on his credibility. See MCR 6.201(B)(5); People v. Atkins,
        397 Mich 163, 173B174; 243 NW2d 292 (1976); People v. Bosca,
        310 Mich App 1, 32; 871 NW2d 307 (2015); People v. Layher, 238
        Mich App 573, 580; 607 NW2d 91 (1999).

        On direct examination by the prosecutor, the nephew, after
        acknowledging that he was charged with racketeering and a number
        of armed robberies and bank robberies, agreed with the prosecutor’s
        statement that he would receive “some type of deal after [his]
        testimony.” On cross-examination, defendant’s nephew testified
        with respect to an inculpatory proffer or statement that he had given
        authorities nearly a year earlier after having first denied any
        participation in the crimes. According to defendant’s nephew, in
        relation to the proffer, there had been negotiations with the nephew’s
        attorney about the nephew being released from jail and placed on a
        tether, being subjected to a single count of bank robbery, and being
        exposed to sentencing guidelines of 19 to 51 months. Defendant’s
        nephew acknowledged that he had been released from jail and was
        on a tether, but he stated that no firm plea deal had been in place
        regarding the charges and sentencing. Moreover, during a
        discussion of the jury instructions, the prosecutor was adamant that
        defendant’s nephew did not yet have a deal and that the last failed
        plea discussion had concerned “two bank robberies and a
        felony[-]firearm.”

        In sum, the jury was informed, as elicited by the prosecutor, that
        some level of leniency was going to be provided to defendant’s
        nephew in exchange for his cooperation and testimony and that no
        finalized plea agreement was in place. The existing record does
        not belie those points. Further, on the basis of the

                                          12
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1509 Filed 03/31/21 Page 13 of 27




        cross-examination of the nephew, which was a bit muddled in regard
        to negotiations and the proffer, the jury was perhaps left with the
        impression that some sort of deal had been struck, encompassing a
        single count of bank robbery and a sentence within the range of 19
        to 51 months. Such an impression would have been inaccurate
        given the record as a whole, yet it was to defendant’s benefit.
        Overall, the jury was informed and understood that defendant’s
        nephew had a personal interest in testifying and that a prosecutorial
        reward of some nature would flow from his testimony, bearing on
        his credibility. The record does not support a conclusion that the
        prosecutor engaged in any misconduct.1

        Moreover, the overwhelming evidence of defendant’s guilt would
        render any assumed prosecutorial misconduct harmless. Defendant
        cannot show the requisite prejudice, i.e., that the presumed
        misconduct affected the outcome of the lower court proceedings, nor
        did any misconduct result in the conviction of an actually innocent
        defendant or impact the fairness, integrity, or public reputation of
        the judicial proceedings independent of defendant’s innocence.
        Carines, 460 Mich. at 763. The evidence plainly established that
        the motor vehicles utilized in the robberies for which defendant was
        convicted were all directly tied to defendant, including the car used
        in the final bank robbery, which vehicle was driven by defendant as
        he fled the scene of that robbery with police in pursuit. During the
        flight in which defendant ran stop signs and stop lights, two of his
        accomplices exited the car and fled, and defendant eventually
        crashed the vehicle and was chased by police for several blocks on
        foot before being apprehended. Further, one of defendant’s
        brothers, who was involved in the series of robberies and entered a
        plea, implicated defendant in the robberies. Defendant’s other
 1
   According to the Michigan Offender Tracking Information System, defendant’s
 nephew eventually pleaded guilty to two counts of bank robbery and received two
 years of probation. He was sentenced on June 24, 2015, which was approximately
 seven months after the conclusion of defendant’s trial, strongly suggesting that the
 plea agreement had indeed been reached after the nephew’s testimony at
 defendant’s trial.

                                         13
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1510 Filed 03/31/21 Page 14 of 27




        brother gave the police a statement implicating defendant in one of
        the bank robberies. Additionally, defendant’s DNA was linked to a
        pair of black leather gloves connected to a 2010 bank robbery.
        Accordingly, even if the jury was informed that defendant’s nephew
        had a deal at the time of his testimony comparable to the deal upon
        which he was eventually sentenced, which finds no basis in the
        record, he cannot establish any prejudice. Reversal is unwarranted.

  Gatica, 2016 WL 3541776 at *1-2 (footnote in original).

        The state court’s decision is neither contrary to Supreme Court precedent

  nor an unreasonable application of federal law or the facts. First, the Michigan

  Court of Appeals’ factual finding that no plea deal was in effect at the time of

  Petitioner’s trial is presumed correct, see 28 U.S.C. ' 2254(e)(1), and Petitioner

  fails to rebut this presumption with clear and convincing evidence.      See Warren,

  161 F.3d at 360-61. Rather, Petitioner merely asserts, without evidentiary

  support, that his nephew and the prosecutor failed to disclose a plea deal.     (See

  ECF No. 7-13 at Pg. ID 1306.) It is well-established, however, that conclusory

  allegations are insufficient to warrant federal habeas relief.   See, e.g., Cross v.

  Stovall, 238 F. App’x 32, 39-40 (6th Cir. 2007); Workman v. Bell, 178 F.3d 759,

  771 (6th Cir. 1998); see also Washington v. Renico, 455 F.3d 722, 733 (6th Cir.

  2006) (stating that bald assertions and conclusory allegations do not provide a

  basis for an evidentiary hearing on habeas review).     Moreover, the fact that

  Petitioner subsequently entered a plea, several months after Petitioner’s trial, is

                                           14
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1511 Filed 03/31/21 Page 15 of 27




  not evidence that a plea deal existed at the time of trial.   See e.g., Matthews v.

  Ishee, 486 F.3d 883, 896 (6th Cir. 2007) (concluding that the fact the witness

  entered into a favorable plea bargain within two weeks after the defendant’s

  conviction and sentence is not evidence, or is at most weak circumstantial

  evidence, that a deal existed at the time of trial). Petitioner thus fails to establish

  the factual predicate for this claim.

        Second, Petitioner fails to show that the prosecutor presented false

  testimony and/or failed to correct false testimony about the anticipated plea deal.

  (See ECF No. 7-13 at Pg. ID 1299, 1306-07.) Rather, the record indicates that

  Petitioner’s nephew testified about negotiations for a plea bargain with a single

  bank robbery count and a sentence of 19 to 51 months in prison, but stated that

  there was no agreement yet. The prosecutor agreed that no plea deal had been

  reached, but indicated that the last offer was for a plea to two counts of bank

  robbery with a felony firearm charge. Such a contradiction does not constitute

  perjury, nor does it constitute prosecutorial misconduct.     “While a prosecutor

  may not knowingly use perjured testimony, a prosecutor is not required to ensure

  that prosecution witnesses’ testimony be free from all confusion, inconsistency,

  and uncertainty.” Jackson v. Lafler, No. 06-CV-15676, 2009 WL 1313316, *12

  (E.D. Mich. May 11, 2009). The record does not show that Petitioner’s nephew

                                            15
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1512 Filed 03/31/21 Page 16 of 27




  provided false testimony, that the prosecutor purposefully elicited false testimony

  or misrepresented the facts, or that the prosecutor failed to correct false testimony.

        Lastly, to the extent that Petitioner’s nephew’s testimony about his

  anticipated plea deal varied from the deal he actually received and/or the

  prosecutor could be said to have erred in failing to correct any inaccuracies or

  misleading statements, there is no reasonable likelihood that such error affected

  the outcome at trial. For purposes of federal habeas review, a constitutional error

  that implicates trial procedures is considered harmless if it did not have a

  “substantial and injurious effect or influence in determining the jury’s verdict.”

  Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); Holland v. Rivard, 800 F.3d

  224, 243 (6th Cir. 2015); see also Fry v. Pliler, 551 U.S. 112, 117-18 (2007)

  (Brecht standard applies in “virtually all” habeas cases); O’Neal v. McAninch, 513

  U.S. 432, 445 (1995) (concluding that habeas court should grant petition if it has

  “grave doubt” about whether trial error had substantial and injurious effect or

  influence on the jury’s verdict); Ruelas v. Wolfenbarger, 580 F.3d 403 (6th Cir.

  2009) (ruling that Brecht is “always the test” in this circuit); Carter v. Mitchell,

  443 F.3d 517, 537 (6th Cir. 2006) (applying Brecht analysis to claimed Giglio

  violation).

        In this case, the jury was well aware that Petitioner’s nephew had received

                                            16
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1513 Filed 03/31/21 Page 17 of 27




  favorable treatment in exchange for his cooperation, that he was in negotiations

  with the prosecutor, and that he anticipated receiving a favorable plea deal.

  Consequently, the jury was aware of his potential bias and motivation to testify at

  trial and implicate Petitioner in the charged crimes. While the plea deal that

  Petitioner’s nephew ultimately received, months after Petitioner’s trial, was more

  favorable as to sentencing than the one he alluded to during trial, such a

  distinction was not material as both deals provided him with a substantial bargain.

  Additionally, as explained by the Michigan Court of Appeals, the prosecution

  presented overwhelming evidence of Petitioner’s guilt at trial. Thus, any error

  by the witness or the prosecutor was harmless beyond a reasonable doubt.

  Habeas relief is not warranted based on this claim.

                 2. Ineffective Assistance of Trial Counsel Claim

        Petitioner relatedly asserts that he is entitled to habeas relief because trial

  counsel was ineffective for failing to properly cross-examine his nephew about his

  plea agreement and for failing to object to his misleading testimony.      (See ECF

  No. 7-13 at Pg. ID 1299-1300, 1306.) Respondent contends that this claim lacks

  merit. (ECF No. 6 at Pg. ID 56-59.)

        The Sixth Amendment to the United States Constitution guarantees a

  criminal defendant the right to the effective assistance of counsel. In Strickland

                                           17
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1514 Filed 03/31/21 Page 18 of 27




  v. Washington, 466 U.S. 668 (1984), the Supreme Court set forth a two-prong test

  for determining whether a habeas petitioner has received ineffective assistance of

  counsel. First, a petitioner must prove that counsel’s performance was deficient.

  This requires a showing that counsel made errors so serious that he or she was not

  functioning as counsel as guaranteed by the Sixth Amendment. Strickland, 466

  U.S. at 687. Second, the petitioner must establish that counsel’s deficient

  performance prejudiced the defense. Counsel’s errors must have been so serious

  that they deprived the petitioner of a fair trial or appeal.   Id.

        To satisfy the performance prong, a petitioner must identify acts that were

  “outside the wide range of professionally competent assistance.” Id. at 690.

  The reviewing court’s scrutiny of counsel’s performance is highly deferential.

  Id. at 689. There is a strong presumption that trial counsel rendered adequate

  assistance and made all significant decisions in the exercise of reasonable

  professional judgment. Id. at 690. The petitioner bears the burden of

  overcoming the presumption that the challenged actions were sound trial strategy.

  Thomas v. Lecureux, 8 F. App’x 461, 463 (6th Cir. 2001).

        As to the prejudice prong, a petitioner must show that “there is a reasonable

  probability that, but for counsel’s unprofessional errors, the result of the

  proceeding would have been different.” Strickland, 466 U.S. at 694. A

                                            18
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1515 Filed 03/31/21 Page 19 of 27




  reasonable probability is one that is sufficient to undermine confidence in the

  outcome of the proceeding. Id. “On balance, the benchmark for judging any

  claim of ineffectiveness must be whether counsel’s conduct so undermined the

  proper functioning of the adversarial process that the [proceeding] cannot be

  relied on as having produced a just result.” Id. at 686.

        The Supreme Court has confirmed that a federal court’s consideration of

  ineffective assistance of counsel claims arising from state criminal proceedings is

  quite limited on habeas review due to the deference accorded trial attorneys and

  state appellate courts reviewing their performance. See Harrington, 562 U.S. at

  105. “The standards created by Strickland and ' 2254(d) are both ‘highly

  deferential,’ and when the two apply in tandem, review is ‘doubly’ so.” Id.

  (internal and end citations omitted).   “When ' 2254(d) applies, the question is

  not whether counsel’s actions were reasonable. The question is whether there is

  any reasonable argument that counsel satisfied Strickland’s deferential standard.”

  Id.

        The Michigan Court of Appeals denied relief on this claim. The court

  explained:

        We also reject defendant’s inadequately stated and briefed argument
        that counsel was ineffective for failing to cross-examine defendant’s
        nephew about his purported plea and for failing to object to the

                                           19
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1516 Filed 03/31/21 Page 20 of 27




           nephew’s misleading and untruthful testimony relative to the plea.
           Again, there was no evidence of any finalized plea agreement at the
           time of the nephew’s trial testimony. Therefore, defendant has
           failed to establish the factual predicate for his ineffective assistance
           claim and has not shown that counsel’s performance was deficient.
           People v. Carbin, 463 Mich 590, 600; 623 NW2d 884 (2001).
           Furthermore, as discussed above, defendant cannot establish the
           requisite prejudice. Id.

  Gatica, 2016 WL 3541775 at *2 n.2.

           The state court’s decision is neither contrary to Supreme Court precedent

  nor an unreasonable application of federal law or the facts. Given Petitioner’s

  failure to show that a plea deal existed at the time of trial, he cannot establish that

  counsel erred in cross-examining Petitioner’s nephew or in failing to object to his

  testimony. Moreover, since the jury was aware of Petitioner’s nephew’s possible

  bias and motivation to testify and given the significant evidence of Petitioner’s

  guilt presented at trial, Petitioner cannot establish that he was prejudiced by

  counsel’s conduct. He thus fails to establish that trial counsel was ineffective

  under the Strickland standard. Habeas relief is not warranted based on this

  claim.

                                  3. Speedy Trial Claim

           Lastly, Petitioner asserts that he is entitled to habeas relief due to a violation

  of his federal right to a speedy trial because there was a 20-month delay between


                                              20
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1517 Filed 03/31/21 Page 21 of 27




  his arrest and his trial. (See ECF No. 1 at Pg. ID 7.) Respondent contends that

  this claim lacks merit. (ECF No. 6 at Pg. ID 59-71.)

        The Sixth Amendment to the United States Constitution provides a criminal

  defendant with the constitutional right to a speedy trial. U.S. Const. amend. VI.

  To determine whether a speedy trial violation has occurred, a reviewing court

  must consider the following four factors:      (1) the length of the delay, (2) the

  reason for the delay, (3) the defendant’s assertion of his speedy trial right, and (4)

  the prejudice to the defendant.    Barker v. Wingo, 407 U.S. 514, 530 (1972).

        No single factor is determinative; rather a court must weigh the factors and

  engage in a “difficult and sensitive balancing process” to determine whether a

  constitutional violation has occurred.    Id. at 533. The right to a speedy trial “is

  ‘amorphous,’ ‘slippery,’ and ‘necessarily relative.’” Vermont v. Brillon, 556

  U.S. 81, 89 (2009) (citations omitted). That being said, the length of delay is a

  “triggering factor” because “until there is some delay which is presumptively

  prejudicial, there is no necessity for inquiry into the other factors that go into the

  balance.” Barker, 407 U.S. at 530. Thus, to trigger a speedy trial analysis, a

  defendant must allege that the interval between accusation and trial has crossed

  the line between ordinary delay and presumptively prejudicial delay.        Doggett v.

  United States, 505 U.S. 647, 651-52 (1992). Courts have generally found delays

                                            21
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1518 Filed 03/31/21 Page 22 of 27




     of one year or more to be “presumptively prejudicial.” Id. at 652, n.1.

           Applying the foregoing standards, the Michigan Court of Appeals denied

     relief on this claim. The court explained in relevant part:

           Here, the delay between defendant’s arrest and his trial was
           approximately 20 months, making it presumptively prejudicial.
           With respect to the reasons for the delay, some of the delay was
           attributable and must be charged to defendant, considering that he
           substituted counsel at one stage and subsequently expressly asked
           for and was granted a later trial date while awaiting transcripts of his
           brother’s plea. See People v. Cain, 238 Mich App 95, 113; 605
           NW2d 28 (1999). Other reasons for the delay pertained to
           scheduling issues and judicial reassignment, which, although
           technically charged against the prosecution, are given a neutral tint
           and assigned minimal weight. People v. Waclawski, 286 Mich App
           634, 666; 780 NW2d 321 (2009). Additional reasons for the delay
           included the processing of a substantial amount of DNA evidence,
           ongoing plea negotiations relative to defendant’s accomplices, and
           the sheer complexity and enormity of the case. Delays due to the
           complexity of a criminal case are legitimate and tolerable. Cain,
           238 Mich App at 113; People v. Goode, 106 Mich App 129, 132;
           308 NW2d 448 (1981). This factor does not weigh in favor of
           either party.

           In regard to defendant’s assertion of the right to a speedy trial, he did
           not assert the right, likely because of the case’s complexity and size
           and his own request for more time prior to trial.3 Finally, with
 3
   We reject as meritless defendant’s arguments that it was unnecessary for him to
 invoke the right to a speedy trial because the trial court took note of the case’s slow
 progression and that the right was asserted when defendant presented a 180Bday
 argument for bond. Indeed, when defendant requested bond on the basis of the
 180Bday rule, the prosecution indicated that it was ready for trial, while defendant
 stated that he was not ready for trial on the scheduled date, at which point the court
 set a later trial date.

                                              22
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1519 Filed 03/31/21 Page 23 of 27




        respect to the presumption of prejudice, the prosecutor has shown
        that no actual injury occurred to defendant. The record reflects that
        there was no prejudice to defendant’s person by way of oppressive
        pretrial incarceration and, more importantly, no prejudice to his
        defense, as a result of the delay. People v. Williams, 475 Mich 245,
        264; 716 NW2d 208 (2006). Defendant makes no claim that
        because of the delay he was somehow unable to defend himself or
        lost access to exculpatory evidence. The fact that the delay may
        have allowed the prosecution to develop its case by turning
        defendant’s accomplices against him does not constitute relevant
        prejudice for purposes of speedy-trial analysis. See People v.
        Holtzer, 255 Mich App 478, 493; 660 NW2d 405 (2003) (“While a
        delay that impairs the defense must be taken most seriously, we do
        not equate an enhancement of the prosecution’s case with the
        impairment of the defense.”) (citation omitted). Reversal is
        unwarranted.

  Gatica, 2016 WL 3541776 at *3 (footnote in original).

        The state court’s decision is neither contrary to Supreme Court precedent

  nor an unreasonable application of federal law or the facts. The Michigan Court

  of Appeals conducted a reasonable analysis of the four Barker factors. The first

  factor, the length of the delay, was 20 months, so it is presumptively prejudicial

  and requires consideration of the other factors.   See, e.g., Brown v. Bobby, 656

  F.3d 325, 332 (6th Cir. 2011) (delay of 19 months satisfied the first Barker

  factor). An analysis of the other factors, however, fails to show that Petitioner

  suffered a speedy trial violation.

        The second factor, the reason for the delay, involves determining whether


                                          23
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1520 Filed 03/31/21 Page 24 of 27




  the government or the defendant is “more to blame.” Doggett, 505 U.S. at 651.

  While some of the delay was attributable to Petitioner’s substitution of counsel

  and his request for time to await his brother’s plea transcripts, delays also arose

  from the trial court’s administrative issues and the prosecution’s need for time to

  process DNA evidence, to negotiate plea deals with the accomplices, and to

  handle the overall complexity of the case, which involved numerous charges

  against several defendants concerning multiple robberies over a three-year period.

  Because the delays were caused by Petitioner, the trial court, and the prosecution,

  this factor is neutral.

         The third factor, the assertion of the right to a speedy trial, weighs in the

  prosecution’s favor because Petitioner did not clearly assert his right to a speedy

  trial in the state trial court. A defendant’s failure to assert his rights in a timely

  fashion “weighs heavily against” finding a Sixth Amendment violation.          United

  States v. Thomas, 167 F.3d 299, 305 (6th Cir. 1999).

         The fourth factor, prejudice, concerns three interests:    “(i) to prevent

  oppressive pretrial incarceration; (ii) to minimize anxiety and concern of the

  accused; and (iii) to limit the possibility that the defense will be impaired.”

  Barker, 407 U.S. at 532. “Of these, the most serious is the last, because the

  inability of a defendant to adequately prepare his case skews the fairness of the

                                            24
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1521 Filed 03/31/21 Page 25 of 27




  entire system.” Id. This factor weighs in the prosecution’s favor because

  Petitioner neither alleges nor establishes that he suffered personal prejudice due to

  pre-trial incarceration and there is no indication that his ability to present a

  defense was prejudiced by the delay attributable to the prosecution.

        The fact that the prosecution was able to negotiate with accomplices and

  obtain their cooperation, or otherwise affirmatively strengthen its case, during the

  delay does not constitute prejudice.    See United States v. Toombs, 574 F.3d 1262,

  1275 (10th Cir. 2009); United States v. Abad, 514 F.3d 271, 275 (2d Cir. 2008)

  (concluding that the cooperation of co-defendants “is not the sort of prejudice

  contemplated by Barker’s fourth factor”); United States v. Trueber, 238 F.3d 79,

  91 (1st Cir. 2001) (“[Defendant] does not point to a single authority to support the

  novel proposition that the potential strength the government’s case may acquire

  over time amounts to prejudice against the defendant.”); United States v. Crouch,

  84 F.3d 1497, 1514 n. 23 (5th Cir. 1996): United States v. Wells, No. 2:16-CR-43,

  2018 WL 1567561, *2 (E.D. Tenn. March 8, 2018). Indeed, the Supreme Court

  has recognized that pretrial delay is often justified because “[t]he government may

  need time to collect witnesses against the accused.” Doggett, 505 U.S. at 656.

        Considering and weighing the above factors, the Court concludes that

  Petitioner fails to establish a federal speedy trial violation. More importantly for

                                            25
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1522 Filed 03/31/21 Page 26 of 27




  purposes of habeas review, the Court concludes that the Michigan Court of

  Appeals’ decision that no speedy trial violation occurred is reasonable. Habeas

  relief is not warranted on this claim.

                                   IV. Conclusion

        For the reasons stated, the Court concludes that Petitioner is not entitled to

  federal habeas relief on his claims.

        Accordingly,

       IT IS ORDERED that the Petition for a Writ of Habeas Corpus (ECF No.

 1) is DENIED and DISMISSED WITH PREJUDICE.

       Before Petitioner may appeal this decision, a certificate of appealability must

 issue. See 28 U.S.C. ' 2253(c)(1)(a); FED. R. APP. P. 22(b). A certificate of

 appealability may issue only if the petitioner makes “a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. ' 2253(c)(2). When a court denies

 habeas relief on the merits, the substantial showing threshold is met if the

 petitioner demonstrates that reasonable jurists would find the court’s assessment of

 the claim debatable or wrong.     Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

 “A petitioner satisfies this standard by demonstrating that ... jurists could conclude

 the issues presented are adequate to deserve encouragement to proceed further.”

 Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Petitioner makes no such

                                           26
Case 4:17-cv-14176-LVP-DRG ECF No. 13, PageID.1523 Filed 03/31/21 Page 27 of 27




 showing. The Court, therefore, DECLINES to issue a certificate of appealability.

           IT IS FURTHER ORDRED that leave to appeal in forma pauperis is

  DENIED because an appeal cannot be taken in good faith. See Fed. R. App. P.

  24(a).

           IT IS SO ORDERED.



                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE
  Dated: March 31, 2021

  I hereby certify that a copy of the foregoing document was mailed to counsel of
  record and/or pro se parties on this date, March 31, 2021, by electronic and/or
  U.S. First Class mail.

                                               s/Aaron Flanigan
                                               Case Manager




                                         27
